Title: To Thomas Jefferson from William Vernon, 1 September 1790
From: Vernon, William
To: Jefferson, Thomas



Sir
Newport Rhode Island 1st. Septemr. 1790

Agreeable to your Advice I have wrote to the Honble. William Short Charge des Affaires at the Court of France, and also to the Consul Joseph Fenwick Esqr. at Bourdeaux, respecting the most probable methods to be taken in Order to get my Son Mr. Wm. Vernon Home; and if no other will succeed to take effectual Measures to compel him to return Home.
I have, with your Permission, made Use of your Name to those Gentlemen; and do, Sir, earnestly entreat your Influence to accomplish what I have been assiduously pursuing these Eight Years to no Purpose.
You will perceive my Anxiety to save a Son from total Ruin and Destruction has led me to resolve upon Methods that must be  very humiliating and disgraceful to him if no other should prevail. Indeed this was what Doctr. Franklin advised me to, upon his Return to Philadelphia; and wrote me that he wou’d furnish me with Letters that shou’d effectually answer the Purpose; and I regret that I did not, at that Moment, close with his Advice and kind Offer.
The above mention’d Letters are inclosed, unseal’d, for your Perusal, which, if conformable to your Sentiments, I pray you will strengthen by a Line. If not, please to erase such parts as you dislike and close them.
I shou’d fail in Words to express my Obligations to you, Sir, for this unmerited Favor; but I make no Doubt that the Satisfaction of restoring a Subject to the United States, and a Son to a Parent, will give you more Pleasure than Ten Thousand Compliments, but my Thanks are unfeigned, and the Favor will never be forgot, by Your most obliged & most humble Servant,

Wm. Vernon


P.S. I shou’d be glad to know if you receive these Letters timely for the Packet.

